Exhibit 10.12

 

STRATEGIC MARKETING ALLIANCE AGREEMENT

 

THIS STRATEGIC MARKETING ALLIANCE AGREEMENT (the “Agreement”) is entered into as
of of December 31, 2001, by and between ROCHE DIAGNOSTICS CORPORATION, an
Indiana corporation (“RDC”) BIO-REFERENCE LABORATORIES, INC., a New Jersey
corporation (“BRLI”), and CareEvolve.com, Inc, a New Jersey Corporation
(“CareEvolve”).  (RDC, BRLI and CareEvolve are sometimes referred to herein
collectively as the “Parties” and each individually as a “Party.”)

 

PRELIMINARY STATEMENTS

 

A.            RDC is engaged in the business of manufacturing, marketing and
selling diagnostic equipment, reagents and other related supplies and has an
established customer and referral base of hospitals, laboratories, alternative
site testing facilities and health care professionals.

 

B.            BRLI, through its wholly owned subsidiary CareEvolve, markets and
provides a physician-patient and physician-payer electronic communications
service that is designed, among other things, to communicate laboratory orders
and results, e-mail prescriptions and refills, provide payer eligibility,
process payment claims, manage disease programs for specified disease states,
and provide other physician services (the “CareEvolve Service”).

 

C.            The Parties have determined that it is in their respective best
interests to enter into a strategic marketing alliance, whereby RDC would
promote and provide support for the CareEvolve Service in exchange for a portion
of the revenues generated thereby.

 

D.            The Parties desire to enter into this Agreement in order to
establish the terms of this alliance.

 

TERMS

 

NOW, THEREFORE, in consideration of the forgoing premises and the covenants set
forth in this Agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

  1.                           Strategic Alliance.  The Parties hereby establish
a strategic marketing alliance (the “Alliance”), which shall be governed by the
terms set forth in this Agreement.


 

  2.           Obligations of RDC.  RDC shall have the following obligations in
connection with the Alliance:

 

  (a)                         Employees.  During the Term, RDC shall cause its
Corporate Account Directors and Field Marketing Managers to be trained by
CareEvolve pursuant to Section 3(b) of this Agreement and will thereafter cause
its Corporate Account Directors and Field Marketing Managers to market the
CareEvolve Service along with other RDC services and products.

 

  (b)                         Payment of Expenses.  Within thirty days of the
date of this Agreement, RDC shall pay to CareEvolve the sum of $1,000,000.00,
which sum shall be applied by CareEvolve in the manner specified by the Steering
Committee (as hereinafter defined). This sum shall be used by CareEvolve during
the term of this Agreement solely to fund those ongoing operating expenses of
CareEvolve set forth in the Steering Committee-approved Annual Budget described
in Section 5 (the “CareEvolve Operating Expenses”), including the expenses
associated with the employment by CareEvolve of the employees specified in
Section 3(a). RDC shall be obligated to make no other payments with respect to
the activities of the Alliance during the term, except for such other expenses
as may be approved in advance in writing by the Steering Committee.

 

  (c)                         Managerial Support.  During the Term, RDC shall
provide general managerial support to the Alliance and to CareEvolve, at no cost
or expense to CareEvolve.  For purposes of this section and Section 3(c) of this
Agreement, “general managerial support” shall be deemed to mean general advice
and consultation by members of the mid-level to senior management of the party
providing such support. “General managerial support” shall not be construed to
mean the conduct of day-to-day operations of the CareEvolve business.

 

  (d)                         Sales Efforts.  During the Term, RDC shall cause
its sales personnel to exercise commercially reasonable efforts to market and
sell the CareEvolve Service.

 

  (e)                         Exclusivity.  During the Term, RDC shall not (1)
directly or indirectly develop and/or market any other portal solution providing
the service of lab order test result reporting, (2)  enter into any other
arrangements with CareEvolve competitors for portal solutions for lab order test
result reporting, or (3) enter into any agreement or arrangement with MedUnite
[Insert proper corporate name of MedUnite] that could reasonably be deemed to 
interfere with the relationship of CareEvolve with MedUnite.


 

  3.                           Obligations of BRLI and CareEvolve.  BRLI and
CareEvolve shall have the following obligations in connection with the Alliance:

 

  (a)                         Employment of CareEvolve Employees. During the
Term, CareEvolve shall employ the following employees on a full-time basis: (a)
one Marketing Manager and (b) three marketing, sales, support and training
persons. These employees (collectively, the “CareEvolve Marketing Employees”)
shall dedicate their time exclusively to the business of marketing the
CareEvolve Service on a full-time basis.  CareEvolve shall be solely responsible
for the payment of all expenses associated with the employment of the CareEvolve
Marketing Employees, including but not limited to salaries, fringe benefits,
withholding of taxes and other similar expenses.  The CareEvolve Marketing
Employees shall be under the control and direction of CareEvolve; however, that
(1) the Steering Committee shall advise and assist in the hiring and performance
assessments of the CareEvolve Marketing Employees, (2) no employee shall be
hired as a CareEvolve Marketing Employee without the consent of the Steering
Committee and (3) the Steering Committee may, at any time, require the
termination and replacement of any CareEvolve Marketing Employee.

 

  (b)                         Training.  Promptly following the execution of
this Agreement, CareEvolve shall provide one-time comprehensive technical and
sales training on the CareEvolve Service the Care Evolve Marketing Employees and
all of RDC’s Corporate Account Directors and Field Marketing Managers. 
CareEvolve shall provide supplemental continuing education and training from
time to time thereafter, as directed by the Steering Committee.  This training
shall be provided at no cost to CareEvolve, BRLI or RDC; the cost of such
training shall not be considered a CareEvolve Operating Expense.

 

  (c)                         Managerial Support.  During the Term, BRLI shall
provide general managerial support to the Alliance and to CareEvolve, at no cost
or expense to CareEvolve.

 

  (d)                         Sales Efforts.  During the Term, BRLI and
CareEvolve shall cause its sales personnel to exercise commercially reasonable
efforts to market and sell the CareEvolve Service.

 

  (e)                         Records and Access.  During the Term and for a
period of eight years following the expiration or termination of the Term,
CareEvolve shall prepare, preserve and maintain reasonably detailed, complete
and accurate records of all marketing activities for, sales/commercialization
referrals for, gross revenues realized in connection with, and costs and
expenses incurred in connection with, the CareEvolve Service, the Alliance and
CareEvolve.  CareEvolve shall provide to RDC or its designated agents, upon
reasonable request, but no more than one time in any given six month period of
time or upon termination of this Agreement as herein described in Paragraph 7,
complete access to such records for any purpose whatsoever.  RDC shall be
entitled to make and retain copies of such records, at RDC’s expense.

 

  (f)                          Exclusivity:  During the Term, neither BRLI nor
CareEvolve will enter into any agreement, arrangement or relationship relating
to the sale, marketing, promotion of the CareEvolve services with any other
diagnostic company that competes directly or indirectly with RDC for a similar
strategic marketing Agreement concerning the CareEvolve Service.


 

  (g)                         No Other Agreements; No Sale of Equity. During the
Term, without the prior written consent of RDC, neither BRLI nor CareEvolve
shall enter into an agreement or arrangement with any other party respecting the
distribution of the income or revenue of CareEvolve, nor shall CareEvolve issue
any additional equity or debt securities to any party other than BRLI.

 

  4.                           Payments to RDC. During the Term, CareEvolve
shall pay to each RDC and BRLI an amount equal to 50% of the net after-tax
income generated in each quarter, in each case not to exceed 50% of the net
after-tax cash (computed without deduction of any payments or accruals made by
CareEvolve to RDC and BRLI pursuant to this paragraph 4), generated through the
sale, licensing or other commercialization of the CareEvolve Service, unless the
parties have jointly agreed through the Steering Committee to waive disbursement
in the best interests of the operations of CareEvolve. On or before the
fifteenth day next following the last day of the last month of each calendar
quarter (commencing in the second calendar quarter of the Term), CareEvolve
shall deliver to RDC and BRLI an accounting of the net after-tax income received
from the commercialization of the CareEvolve Service during the prior calendar
quarter, and shall deliver payment contemporaneously with the delivery of the
accounting.

 

  5.                           Steering Committee; Annual Budget.

 

  (a)                 Steering Committee Responsibilities and Membership. 
During the Term, the Parties each shall appoint three management representatives
to a committee that will oversee the Alliance and the activities of CareEvolve,
the strategic direction and management of the Alliance and CareEvolve, and the
performance of the Parties hereunder (the “Steering Committee”).  The full
Steering Committee shall meet at least quarterly to discuss implementation of
this Agreement, issues relating to the continued development, marketing,
promotion, distribution and sale of the CareEvolve Service, and such other
commercial issues relating to the Alliance and CareEvolve that either Party
believes is appropriate for discussion by the Steering Committee.  In addition
to the full Steering Committee, RDC and BRLI each shall appoint one member of
their respective Steering Committee panels to meet on a more regular basis to
oversee the regular operations of CareEvolve.  The Steering Committee shall be
responsible for all commercially or strategically significant decisions
affecting the Alliance or CareEvolve, including, without limitation, the
establishment and review of the Annual Budget per Section 5(b) and the
disbursement of funds paid by RDC to cover CareEvolve Operating Expenses in
accordance therewith.  RDC’s initial appointees to the Steering Committee are: 
Dick Aderman, Tom Adkins and David Quick.  BRLI’s initial appointees to the
Steering Committee are:  Marc Grodman, Morton Topfer and Richard Faherty.  A
Party may change one or more of its representatives to the Steering Committee as
well as the day-to-day appointee by providing notice to the other Party in
accordance with Section 15(d).


 

  (b)                 Annual Generic Budget.  Each year, the Steering Committee
shall be responsible for setting an annual generic budget (the “Annual Budget”)
for the coming year’s CareEvolve operations, setting forth the planned
CareEvolve Operating Expenses for the year.  The Annual Budget for each year of
the Term shall be agreed upon by no later than the anniversary date of this
Agreement on which such year begins, provided, however, that the Annual Budget
for the initial year of this Term shall be agreed upon by the Steering Committee
within thirty days of execution of this Agreement. The Steering Committee shall
review the Annual Budget quarterly and make adjustments, if necessary, at the
time of such review. CareEvolve may pay any CareEvolve Operating Expenses which
are provided for in the Annual Budget, as adjusted quarterly, without further
approval of the Steering Committee. Any expense payments which are not provided
for in the Annual Budget (including any payments for operating expenses) must be
pre-approved in writing by the Steering Committee.

 

  6.                           Term; Termination.  The term of this Agreement
(the “Term”) shall commence on the date hereof and continue for a period of five
years, unless earlier terminated in accordance with Section 7.

 

  7.                           Termination.  This Agreement may be terminated:

 

  (a)                         Mutual Agreement.  Immediately, upon the mutual
written agreement of the Parties;

 

  (b)                         Anniversary Dates.  On the first or any subsequent
anniversary of the date of this Agreement, by either Party, upon written notice
to the other Party provided at least thirty, but no more than sixty, days prior
to the applicable anniversary date;

 

  (c)                         Material Breach.  Immediately, by the
non-breaching Party, upon written notice if a Party materially breaches this
Agreement and such breach is not curable, or if such breach is curable within
the thirty day period following the provision of written notice of such breach
to the breaching Party, if such breach is not cured within the thirty day
period;

 

  (d)                         Bankruptcy.  Immediately, by either Party upon
written notice, if the other Party (i) becomes insolvent; (ii) makes an
assignment for the benefit of its creditors; (iii) seeks or obtains protection
under the bankruptcy laws of the United States or any state, whether voluntarily
or involuntarily; (iv) develops or has developed a plan of arrangement or
composition agreement as a result of a general meeting of its creditors; (v) has
appointed a receiver, custodian, trustee or like officer to take possession of
all or any substantial part of its assets; (vi) has all or any substantial part
of its assets attached, executed or seized; or (vi) admits in writing its
inability to pay its debts as they mature;


 

  (e)                         Termination of Reseller Agreement.  Immediately,
by RDC, if that certain Vendor Agreement made and entered into by and between
MedUnite, Inc., BRLI and CareEvolve, dated December 17, 2001, attached hereto as
Exhibit A, (the “MedUnite Reseller Agreement”) expires or is terminated for any
reason whatsoever, unless the MedUnite Reseller Agreement is terminated with
CareEvolve as a direct result of the acts, actions or failures to act on the
part of RDC.

 

  (f)                          Steering Committee Deadlock.  Immediately, by
either party, if the Steering Committee is unable to reach agreement on a
material business issue relating to the CareEvolve business, and after
submission of the issue to management discussions in accordance with Section
15(c) the Parties are unable to resolve the deadlock.

 

  8.                           Effect of Termination.

 

  (a)                         Termination Generally.  Except as expressly
provided in Section 8(b) below, termination of this Agreement for any of the
causes specified in Section 7 shall not relieve either Party from the
performance of any commitment or obligation hereunder which survives
termination, or relieve either Party from the payment of monies owed to the
other Party pursuant to the terms of this Agreement.  Furthermore, the
terminating Party shall retain all of its rights and remedies at law and in
equity upon such termination.

 

  (b)                         Return on Investment. If RDC terminates this
Agreement at any time for any of the causes specified in Sections 7(c), (d) or
(e), or if BRLI terminates this Agreement pursuant to Section 7(b) effective
during the first two years next following the execution date of this Agreement,
or if either Party terminates this Agreement pursuant to Section 7(f) within two
years of the date of this Agreement, then:

 

  (i)                          Immediate Return of Invested Capital.  Within
thirty days of termination, CareEvolve shall return to RDC an amount equal to
the monies advanced to CareEvolve by RDC less all budgeted CareEvolve Operating
Expenditures approved by the Steering Committee for the ongoing operation of
CareEvolve and paid on or prior  to the date of termination pursuant to Section
4); and

 

  (ii)                         Entitlement to Revenue Stream.  After the date of
termination, and during the five-year period following execution of this
Agreement, or at least two years after termination, whichever shall be longer,
CareEvolve shall pay to RDC amounts equal to 50% of the net after-tax income
generated through sales, licensing or commercialization of the CareEvolve
Service to RDC Accounts (as hereinafter defined) after collections.  Such
amounts shall be calculated, paid and accounted for quarterly in the manner
contemplated in Section 4.  As used herein, “RDC Accounts” means CareEvolve
Service customers introduced to BRLI/CareEvolve by RDC personnel, or customers
acquired by BRLI/CareEvolve as a result of significant sales efforts by RDC
personnel.


 

  (iii)                        License.  Effectively immediately and
automatically upon any termination of the type described in this Section 7(b),
RDC shall have, and CareEvolve hereby grants to RDC, an irrevocable, worldwide,
perpetual, royalty-free, nonexclusive license to use (including to reproduce,
modify, create derivative works, distribute, transmit, publicly perform,
publicly display, and sublicense) the CareEvolve Service (including, without
limitation, the CareEvolve IP (as hereinafter defined)). After such termination,
at its option, RDC may assume the defense of any actual or threatened
infringement or claim of infringement of any patent, copyright, trademark, trade
secret, privacy, publicity, or other proprietary right of any third party based
on the CareEvolve Service or the CareEvolve IP or its use by RDC, or follow such
other course of action is it reasonably deems necessary to protect its interest;
provided, however, that RDC shall be indemnified by BRLI for all reasonable
costs incurred in such course of action in accordance with Section 12.

 

  9.                           Representations and Warranties of RDC.  RDC
hereby represents and warrants to BRLI as follows:

 

  (a)                         Authority; Binding Agreement; Noncontravention. 
RDC has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  This Agreement constitutes the valid and
binding obligation of RDC, enforceable in accordance with its terms.  Neither
the execution and delivery of this Agreement nor the consummation of the actions
and transactions contemplated herein will, with or without the passage of time
or the delivery of notice,  (i) conflict with, result in a breach of or
constitute a default under any note, bond, mortgage, indenture, license,
franchise, permit, agreement, lease or other instrument or obligation to which
RDC is a party or bound, (ii) violate any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court, administrative
agency, commission or other governmental entity or instrumentality, or (iii)
violate any provision of the charter, bylaws or other constituent documents of
RDC.

 

  (b)                         Organization.  RDC is a corporation duly organized
and validly existing under the laws of the State of Indiana.

 

  (c)                         Consents.  No notice to, filing with or
authorization, consent or approval of any governmental entity or third party is
necessary for the consummation by RDC of the actions and transactions
contemplated by this Agreement.


 

  10.                         Representations and Warranties of BRLI.  BRLI
hereby represents and warrants to RDC as follows:

 

  (a)                         Authority; Binding Agreement; Noncontravention. 
BRLI has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  This Agreement constitutes the valid and
binding obligation of BRLI, enforceable in accordance with its terms.  Neither
the execution and delivery of this Agreement nor the consummation of the actions
and transactions contemplated herein will, with or without the passage of time
or the delivery of notice,  (i) conflict with, result in a breach of or
constitute a default under any note, bond, mortgage, indenture, license,
franchise, permit, agreement, lease or other instrument or obligation to which
BRLI is a party or bound, (ii) to the best of its knowledge, violate any
statute, ordinance or law or any rule, regulation, order, writ, injunction or
decree of any court, administrative agency, commission or other governmental
entity or instrumentality, or (iii) violate any provision of the charter, bylaws
or other constituent documents of BRLI.

 

  (b)                         Organization; Stock Ownership.  BRLI is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New Jersey. BRLI is the sole shareholder of CareEvolve.

 

  (c)                         Consents.  No notice to, filing with or
authorization, consent or approval of any governmental entity or third party is
necessary for the consummation by BRLI of the actions and transactions
contemplated by this Agreement.

 

  (d)                         Ownership of Intellectual Property.  BRLI, or
CareEvolve, owns all right, title and interest, free and clear of all
encumbrances, in and to all inventions (whether patentable or unpatentable and
whether or not reduced to practice), improvements,  patents, trademarks
(registered and unregistered), service marks, trade dress, trade names, mask
works, domain names and URL’s, trade names, copyrights (registered and
unregistered) and other intellectual property used or useful to BRLI in
connection with CareEvolve and the development, marketing and sale of the
CareEvolve Service (collectively, the “CareEvolve IP”). To the best of its
knowledge, information and belief, no person has challenged, or to BRLI’s
knowledge has threatened to challenge, the validity of or BRLI’s rights to the
CareEvolve IP.  To the best of its knowlede, information and believ, no act or
omission of BRLI, including, without limitation, the use, production, marketing,
licensing or sale of the CareEvolve Service generally, or the CareEvolve IP
specifically, violates, infringes or misappropriates, or has violated, infringed
or misappropriated, any intellectual property rights of any other person or
entity.  BRLI or CareEvolve has the sole and exclusive right to bring actions
for the violation, infringement or misappropriation of the CareEvolve IP.


 

  11.                         Representations and Warranties of CareEvolve. 
CareEvolve hereby represents and warrants to RDC and BRLI as follows:

 

  (a)                         Authority; Binding Agreement; Noncontravention. 
CareEvolve has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  This Agreement constitutes the valid
and binding obligation of CareEvolve, enforceable in accordance with its terms. 
Neither the execution and delivery of this Agreement nor the consummation of the
actions and transactions contemplated herein will, with or without the passage
of time or the delivery of notice,  (i) conflict with, result in a breach of or
constitute a default under any note, bond, mortgage, indenture, license,
franchise, permit, agreement, lease or other instrument or obligation to which
CareEvolve is a party or bound, (ii) to the best of its knowledge, violate any
statute, ordinance or law or any rule, regulation, order, writ, injunction or
decree of any court, administrative agency, commission or other governmental
entity or instrumentality, or (iii) violate any provision of the charter, bylaws
or other constituent documents of CareEvolve.

 

  (b)                         Organization.  CareEvolve is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New Jersey. BRLI owns 100% of the issued and outstanding equity securities of
CareEvolve.

 

  (c)                         Consents.  No notice to, filing with or
authorization, consent or approval of any governmental entity or third party is
necessary for the consummation by CareEvolve of the actions and transactions
contemplated by this Agreement.

 

  (d)                         Ownership of Intellectual Property.  CareEvolve or
BRLI owns all right, title and interest, free and clear of all encumbrances, in
and to all inventions (whether patentable or unpatentable and whether or not
reduced to practice), improvements,  patents, trademarks (registered and
unregistered), service marks, trade dress, trade names, mask works, domain names
and URL’s, trade names, copyrights (registered and unregistered) and other
intellectual property used or useful to CareEvolve in connection with CareEvolve
and the development, marketing and sale of the CareEvolve Service (collectively,
the “CareEvolve IP”). No person has challenged, or to CareEvolve’s knowledge has
threatened to challenge, the validity of or CareEvolve’s rights to the
CareEvolve IP.  No act or omission of CareEvolve, including, without limitation,
the use, production, marketing, licensing or sale of the CareEvolve Service
generally, or the CareEvolve IP specifically, violates, infringes or
misappropriates, or has violated, infringed or misappropriated, any intellectual
property rights of any other person or entity.  CareEvolve or BRLI has the sole
and exclusive right to bring actions for the violation, infringement or
misappropriation of the CareEvolve IP.


 

  12.                         Indemnification Provisions for the Benefit of BRLI
and CareEvolve.  RDC shall indemnify, defend and hold harmless BRLI and
CareEvolve and their agents, shareholders, officers, directors, affiliates,
successors and assigns from and against any and all actions, suits, proceedings,
claims, demands, orders, damages, dues, penalties, fines, costs, liabilities,
obligations, losses, expenses and fees (including, without limitation, attorneys
fees and costs) resulting from (a) RDC’s breach of any representation, warranty
or covenant contained in this Agreement, or (b) RDC’s gross negligence or
willful misconduct in the course of its performance of this Agreement.

 

  13.                         Indemnification Provisions for the Benefit of RBC.

 

  (a) As to BRLI:

(i)             BRLI shall indemnify, defend and hold harmless RDC and its
agents, shareholders, officers, directors, affiliates, successors and assigns
from and against any and all actions, suits proceedings, claims, demands,
orders, damages, dues, penalties, fines, costs, liabilities, obligations,
losses, royalties, expenses and fees (including, without limitation, attorneys
fees and costs ) resulting from (a) BRLI’s breach of any material
representation, warranty or covenant contained in this Agreement, (b) BRLI’s
gross negligence or willful misconduct in the course of its performance of this
Agreement.

 

  (b) As to CareEvolve:

(i)             CareEvolve shall indemnify, defend and hold harmless RBC and its
agents, shareholders, officers, directors, affiliates, successors and assigns
from and against any and all actions, suits, proceedings, claims, demands,
orders, damages, dues, penalties, fines, costs, liabilities, obligations,
losses, royalties, expenses and fees (including, without limitation, attorneys
fees and costs) resulting from (a)) CareEvolve’s breach of any material
representation, warranty or covenant contained in this Agreement, (b))
CareEvolve’s gross negligence or willful misconduct in the course of its
performance of this Agreement., (c) any injuries or death to persons, damage to
property or other losses or liabilities whatsoever realized by a third party as
a result of the marketing, sale, use, misuse, administration, transmission or
other operation of the CareEvolve Service, and (d)) any actual or alleged
violation, infringement, breach or misappropriation by CareEvolve of any third
party intellectual property rights caused or allegedly caused by CareEvolve’s
marketing, ownership, use, misuse, licensing, sale, commercialization or any
other utilization of the CareEvolve Service and/or the CareEvolve IP.

 

  14.                         Confidentiality.  Each of RDC, BRLI and CareEvolve
acknowledges that in the course of its performance under this Agreement it shall
receive from the other Parties certain Confidential Information (as hereinafter
defined).  During the Term and for a period of five years following the
expiration or termination thereof, no Party shall disclose such Confidential
Information to third parties without the prior written consent of the disclosing
Party; provided, however, that RDC may, without prior written consent, disclose
BRLI or CareEvolve Confidential Information to any affiliate controlled by or
under common control with RDC, except LabCorp Holdings, Inc., or any other
LabCorp division, sub-division, business unit or associated business operation
of LabCorp Holdings, Inc..  Neither RDC nor BRLI nor CareEvolve shall make any
use, commercial or otherwise, of any of the other Party’s Confidential
Information for any purpose unrelated to its performance of its obligations
under this Agreement.


 

  (a)                         Public Disclosure.  A Party shall be relieved of
confidentiality obligations under this Section 14 if (a) the Party receiving the
Confidential Information can demonstrate by written records that the
Confidential Information was already known to it, or to an affiliate, at the
time of the original receipt of the Confidential Information from the other
Party, (b) the Confidential Information was, at the time of disclosure to the
receiving Party, generally available to the public or later becomes available to
the public through no fault of the receiving Party, or (c) the Confidential
Information was made available to the receiving Party or an affiliate of the
receiving Party for its use or disclosure by a third party who at the time of
transmitting such Confidential Information had the right to do so.

 

  (b)                         Confidential Information – Defined.  For purposes
of this Agreement, “Confidential Information” shall mean confidential and
proprietary business information that, if disclosed in tangible form, is marked
as confidential at the time of disclosure by the disclosing Party, or if first
disclosed orally, is identified as confidential by the disclosing Party at the
time of disclosure and is summarized in writing within thirty days of such
disclosure.

 

  15.                         Miscellaneous.

 

  (a)                   Option to Purchase Equity Interests.

(i)                RDC shall have the option to initiate negotiation of a
minority investment in BRLI. If RDC provides written notice to BRLI of its
desire to initiate such negotiations, BRLI shall negotiate with RDC in good
faith on such investment maters.

(ii)               For the nominal sum of $10.00 (the “CareEvolve Option Fee”),
BRLI hereby grants to RDC an option (the “CareEvolve Option”) to purchase an
equity interest in CareEvolve from BRLI equal to up to 50% of the ownership of
CareEvolve.

(iii)              The CareEvolve Option shall entitle RDC to make the equity
investments at fair market value at the time of the exercise of the respective
Option.

(iv)              The CareEvolve Option shall become exercisable upon the
payment of the CareEvolve Option Fee and shall expire upon the termination of
this Agreement.


 

  (b)                         Right of First Refusal:  BRLI hereby grants RDC a
right of first refusal to purchase CareEvolve from BRLI at substantially the
same price and upon substantially the same terms as any valid, reasonable offer
by a third party to purchase CareEvolve from BRLI which BRLI is willing to
accept.  BRLI promptly shall provide to RDC written notice of any offer received
by a third party to purchase CareEvolve from BRLI that BRLI is willing to
accept, which notice shall include a detailed, complete description of the terms
of the offer provided by such third party.  RDC shall have thirty days from the
date of notice exercise such right of first refusal by providing written notice
to BRLI of RDC’s intent to exercise its right of first refusal

 

  (c)                         Dispute Resolution.  If a disagreement arises
between the Parties as to any matters within the scope of this Agreement
(including, without limitation, a disagreement among the Steering Committee
resulting in a deadlock), and the personnel of either Party responsible for
administering this Agreement are unable despite good faith efforts to resolve
the dispute among themselves, either Party may request that the issue of
disagreement be referred to members of Senior Management (as hereinafter
defined) of the Parties for resolution.  (For the purposes of this Agreement,
“Senior Management” shall be deemed to include any member of management at the
equivalent level of a vice-president or above who has authority to settle such
disputes.)  The Parties agree not to take any other action to resolve any
dispute relating to this Agreement until at least thirty days have elapsed since
the first communication between Senior Management representatives pursuant to
this Section 15(c); provided, however, that either Party may seek injunctive
relief if such Party believes in good faith that it will suffer irreparable harm
without such relief before such period of time elapses.  This Agreement shall
remain in full force and effect during the pendency of any dispute resolution
procedures undertaken pursuant hereto.

 

  (d)                         Notice.  All notices, requests, demands,
approvals, consents and other communications under this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of service
if served personally on the Party to whom notice is to be given, (b) on the day
of transmission if sent via facsimile transmission to the facsimile number given
below, provided that telephonic confirmation of receipt is obtained promptly
after completion of transmission, (c) on the second day after delivery to any
express courier, or (d) on the fifth day after mailing, if mailed to the Party
to whom notice is to be given, by first class mail, registered or certified,
postage prepaid, and addressed as follows: If to RDC, to Roche Diagnostics
Corporation, 9115 Hague Road, Indianapolis, IN 46256, Attn: David Quick,
Telephone: 317/521-3896Fax: 317/521-2777 Copy to Law Department at same address,
Telephone: 317/845-2000; Fax: 317/521-2840.  If to BRLI, to:  Bio-Reference
Laboratories, Inc., Attention: Marc Grodman, MD, CEO, 481 Edward Ross Drive,
Elmwood Park, NJ 07407  Telephone 201-791-2600.  If to CareEvolve, to: 
CareEvolve.com, Inc., Attention: Richard L. Faherty, COO, 481 Edward Ross Drive,
Elmwood Park, NJ 07407  Telephone 201-791-2600. Copy to : Roger Tolins, Esq.,
Tolins & Lowenfels, PC, 747 Third Avenue, New York, NY  10017.  Any Party may
change its address for the purpose of this Section 15(d) by giving the other
Party written notice of its new address in the manner set forth above.


 

  (e)                         Relationship of Parties.  Nothing in this
Agreement shall be construed to (i) create a joint venture, partnership,
employer/employee relationship, agency or any other relationship other than that
of parties contracting at arms-length, or (ii) to authorize either Party to
assume or undertake any obligations of any kind, express or implied, on behalf
of the other Party.

 

  (f)                          Expenses.  Except as explicitly provided in
Sections 12 and 13 with respect to indemnification claims, each Party shall bear
its own expenses in connection with the negotiation, execution and performance
of this Agreement, including without limitation legal fees and expenses.

 

  (g)                         Non-Solicitation.  During the Term and for a
period of one year following the expiration or termination thereof, neither
Party, without the consent of the other Party, shall solicit, recruit or
persuade any person performing under this Agreement to terminate his/her
employment with the other Party.

 

  (h)                         Succession and Assignment.  This Agreement shall
be binding upon and inure to the benefit of the Parties named herein and their
respective successors and permitted assigns.  Neither Party may assign or
delegate this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other Party.

 

  (i)                          Taxes, Duties and Other Charges.  BRLI and
CareEvolve shall indemnify and hold harmless RDC from and against any sales,
use, gross receipts, value-added, excise, property or other tax, tariff, duty or
assessment (excluding income taxes incurred by RDC) and related interest and
penalties collected, levied or imposed by national governments, state or
provincial governments, local governments or any subdivision of the foregoing
and arising out of or related to the operations of CareEvolve during the term of
this Agreement by CareEvolve..

 

  (j)                          Publicity.  Neither Party shall issue any press
release nor make any public announcement respecting the execution or the terms
of this Agreement without the prior approval of the other Party.

 

  (k)                         Headings.  The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.


 

  (l)                          Counterparts; Facsimile Signatures.  This
Agreement may be executed in counterparts, each of which shall constitute an
original, and all of which together shall constitute one and the same
instrument.  Delivery by a Party of executed counterparts of this Agreement by
facsimile shall constitute execution and delivery of such counterpart to the
same extent as if such counterpart were originally executed and delivered by
such Party.

 

  (m)                        Severability.  If any provision of this Agreement
shall be held invalid, illegal or unenforceable in any jurisdiction, such
provision shall be ineffective to the extent of such invalidity, illegality or
unenforceability, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid and enforceable provision as
similar as possible to the provision at issue, all without affecting the
validity, legality or enforceability of such provision in any other
jurisdictions.

 

  (n)                         Amendment.  No provision of this Agreement may be
changed, waived, discharged or terminated orally, by telephone or by any means
except by an instrument in writing signed by the Party against whom enforcement
of the change, waiver, discharge or termination is sought and then the same
shall be effective only in the specific instance for which it is given.

 

  (o)                         Interpretation.  The Parties hereto acknowledge
and agree that this Agreement represents the product of negotiations conducted
in good faith and at arms-length and that this Agreement should not be
interpreted in favor of or against any Party because of such Party’s ability or
inability to control the drafting of this Agreement.

 

  (p)                         Entire Agreement.  This Agreement contains the
entire agreement of the Parties relating to the matters addressed herein or
therein, superseding any and all prior agreements, whether written or oral.

 

  (q)                         Survival.  The provisions of Sections 8, 9, 10,
11, 12, 13, 15(b), 15(e), 15(f), 15(h), 15(m) and 15(o) shall survive the
execution of this Agreement and the expiration or termination of the Term and
remain binding on the Parties in accordance with their terms.

 

  (s)                         Guaranty.  BRLI hereby unconditionally, absolutely
and irrevocably guarantees the full and prompt payment by CareEvolve of any
amounts owed to RDC pursuant to any provision of this Agreement, and the full
and prompt performance by CareEvolve of all provisions of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

ROCHE DIAGNOSTICS
CORPORATION
(“RDC”)

 

BIO-REFERENCE LABORATORIES, INC.(“BRLI”)

 

 

 

By: /S/Richard W. Aderman

Printed: Richard W. Aderman

Title: Sr. V.P. & General Manager

 

 

 

 

By: /S/Richard L. Faherty

Printed: Richard L. Faherty

Title:CIO

 

 

CAREEVOLVE.COM, INC.
(“CareEvolve”)

 

 

 

 

 

By: /S/Richard L. Faherty

Printed: Richard L. Faherty

Title: COO

 

 